DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, species (compound 7), in the reply filed on 4/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The abstract of the disclosure is objected to because the abstract discloses “Formula 1” in line 2 but fails to include the Formula 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2019/0367811).
Lee et al disclose an etchant composition for etching silicon nitride [0009], wherein the composition comprises an inorganic acid, a silicon-based compound represented by Chemical Formula 1, and water [0010], wherein the inorganic acid may be any one selected from the group consisting of sulfuric acid, nitric acid, phosphoric acid, and a mixture thereof [0012].
Lee et al disclose that the silicon-based compound represented by Chemical Formula 1 may be a hydroxysilane or an alkoxysilane compound [0026]; The alkoxysilane compound may be any one selected from the group consisting of bistrimethoxysilylethane, bisdimethylmethoxysilylethane, bismethyldimethoxysilylethane, bis-triethoxysilylethane, etc. [0028]; and aforesaid reads on the claimed silane compound and more specifically the elected species of compound 7 of the instant claim 10. 
(bis(triethoxysilyl)ethane structure is provided below: (source: Google)

    PNG
    media_image1.png
    192
    263
    media_image1.png
    Greyscale

Lee et al also disclose that where, R3 in the Formula 2, is independently a hydrogen atom, a halogen atom, a hydroxy group, a C1-C6 alkyl group or a C1-C6 alkoxy group, at least two of six R3 are a halogen atom, a hydroxy group or a C1-C6 alkoxy group [0015]-[0016].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0367811) as applied to claim 1 above.
With regards to claims 11-12, Lee et al disclose above and also disclose that the amount of the silicon-based product may be 0.005 to 1 wt % of the total weight of the mixture [0012]; the content of the inorganic acid in the composition is preferably 80 to 90 wt % based on the total weight of the etchant composition [0023]; and balance is water (Table 1); and aforesaid teaching overlaps the claimed ranges and overlapping ranges are prima facie obvious. MPEP 2144.05.

With regards to claims 11-12, Lee et al disclose that the silicon-based product is effective in inhibiting etching of the silicon oxide film at a temperature of 120° C. to 190° C., and may have an etching rate of the silicon nitride film at least 200 times faster than an etching rate of the silicon oxide film at 160° C [0041]; and aforesaid teaching overlaps the claimed range of etching selectivity; and overlapping range is prima facie obvious., MPEP 2144.05.
However, the etching selectivity of the composition is purely an intended use of the claimed composition and Lee et al’s composition is capable of achieving the similar etching selectivity because they are similar in nature in terms of the components and content as discusses above.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713